

115 HR 6055 IH: Keep Our Cities Safe Act of 2018
U.S. House of Representatives
2018-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6055IN THE HOUSE OF REPRESENTATIVESJune 8, 2018Mr. Gomez (for himself, Ms. Lofgren, Mr. Takano, Mr. Grijalva, Mr. Smith of Washington, Mr. Payne, Ms. Norton, Ms. Jayapal, Mr. McGovern, and Mr. Quigley) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to indemnify government employees, and employees
			 entities that have contracts with such governments, from certain
			 judgements for acting within their capacity to comply with their official
			 duties and responsibilities, and other purposes.
	
 1.Short titleThis Act may be cited as the Keep Our Cities Safe Act of 2018. 2.Indemnification for government employeesSection 274 of the Immigration and Nationality Act (8 U.S.C. 1324) is amended by adding at the end the following:
			
 (f)ExceptionThis section shall not apply to any officer or employee of the Federal Government, or of a State or local government, or to an officer or employee of an entity with which such a government has a contract, who is acting in accordance with the law of the State or locality in which the employee engaged in conduct which would otherwise violate this section..
		